Exhibit 10.1

 

Execution Copy

 

SETTLEMENT AND VOTING AGREEMENT

 

THIS SETTLEMENT AND VOTING AGREEMENT (this “Agreement”) is made and executed as
of the 22nd day of May, 2009 (the “Effective Date”), by, between and among
Nature’s Sunshine Products, Inc., a Utah corporation organized under the Utah
Revised Business Corporation Act (“URBCA”) (the “Company”); Prescott Group
Aggressive Small Cap Master Fund, G.P., an Oklahoma general partnership (the
“Shareholder”); Kristine F. Hughes, Pauline Hughes Francis and Eugene L. Hughes
(collectively, the “Hughes Parties”).

 

RECITALS

 

A.                                   As of the date of this Agreement, the
Shareholder Beneficially Owns 1,865,383 shares of common stock of the Company,
representing approximately twelve percent (12%) of the issued and outstanding
common stock of the Company, and previously has been granted proxies described
on Exhibit A hereto to vote an aggregate of 6,151,675 shares of common stock of
the Company (the “Proxies”).

 

B.                                     By letter dated February 27, 2009, the
Shareholder made a written demand (the “Meeting Demand”) pursuant to
Section 16-10a-702(1)(b) of the URBCA that the Company hold a special meeting of
shareholders, or in lieu thereof an annual meeting of the shareholders, for the
purpose of electing the slate of directors proposed by the Shareholder.

 

C.                                     By letter dated March 10, 2009, the
Shareholder or its Affiliates made a written demand (the “Inspection Demand”)
pursuant to Section 16-10a-1602(2) of the URBCA that the Shareholder be allowed
to inspect and copy the record of shareholders required to be maintained by the
Company pursuant to Section 16-10a-1601(3) of the URBCA.  The Company provided
to the Shareholder the information requested in the Inspection Demand.

 

D.                                    The Shareholder filed but has not served
an action in the Fourth Judicial District Court for Utah County, Utah, styled
Prescott Group Aggressive Small Cap Master Fund, G.P. v. Nature’s Sunshine
Products, Inc., Civil No. 090401518 (the “Civil Action”), asking the court to
order an annual meeting of the Company’s shareholders.

 

E.                                      The Company, the Shareholder and the
Hughes Parties have agreed that, among other things, if the Company’s Board of
Directors (the “Board”) is reconstituted as set forth herein, the Shareholder
will withdraw the Meeting Demand, the Shareholder will terminate, withdraw or
dismiss all legal actions taken with respect to the Company or the Board; the
Shareholder and the Hughes Parties will release the Shareholder, the Hughes
Parties, the Company and the Board from all claims relating to the Meeting
Demand, the Inspection Demand and the Civil Action; and the Shareholder and the
Hughes Parties will vote its shares for the election of the members of the
reconstituted Board in the next annual meeting of the Company’s shareholders. 
The parties desire to memorialize their compromise in this Agreement.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:


 


1.                                       CERTAIN DEFINITIONS. FOR PURPOSES OF
THIS AGREEMENT:


 


1.1                                 “AFFILIATE” HAS THE MEANING SET FORTH IN
RULE 12B-2 PROMULGATED BY THE SEC UNDER THE EXCHANGE ACT.


 


1.2                                 “BENEFICIAL OWNER,” “BENEFICIAL OWNERSHIP”
AND “BENEFICIALLY OWN” HAVE THE SAME MEANING AS SET FORTH IN RULE 13D-3
PROMULGATED BY THE SEC UNDER THE EXCHANGE ACT.


 


1.3                                 “SEC” MEANS THE SECURITIES AND EXCHANGE
COMMISSION.


 


1.4                                 “VOTING SHARES” MEANS (I) ALL EQUITY
SECURITIES OF THE COMPANY BENEFICIALLY OWNED BY THE SHAREHOLDER OR THE HUGHES
PARTIES, RESPECTIVELY, AS OF THE DATE OF THIS AGREEMENT LESS ANY SUCH SHARES
DISPOSED OF BY THE SHAREHOLDER AFTER THE EFFECTIVE DATE IN COMPLIANCE WITH
SECTION 8.10 AND (II) ALL ADDITIONAL EQUITY SECURITIES OF THE COMPANY OF WHICH
THE SHAREHOLDER OR THE HUGHES PARTIES MAY ACQUIRE BENEFICIAL OWNERSHIP DURING
THE PERIOD FROM THE DATE OF THIS AGREEMENT THROUGH THE VOTING AGREEMENT
TERMINATION DATE.


 


2.                                       WITHDRAWAL OF MEETING DEMAND AND
ACKNOWLEDGEMENT REGARDING INSPECTION DEMAND.  THE SHAREHOLDER HEREBY IRREVOCABLY
WITHDRAWS THE MEETING DEMAND AND ACKNOWLEDGES THE COMPANY SATISFIED THE
INSPECTION DEMAND.


 


3.                                       DISTRIBUTION OF
SECTION 14(F) STATEMENT. WITHIN THREE (3) BUSINESS DAYS FOLLOWING THE EXECUTION
OF THIS AGREEMENT, THE COMPANY WILL DISTRIBUTE TO ITS SHAREHOLDERS THE
INFORMATION STATEMENT (THE “SECTION 14(F) STATEMENT”) REQUIRED BY
SECTION 14(F) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”) AND RULE 14F-1 PROMULGATED PURSUANT THERETO.


 


4.                                       BOARD CHANGES.  THE FOLLOWING ACTIONS
SHALL BE EFFECTIVE IMMEDIATELY FOLLOWING THE TENTH (10TH) DAY AFTER THE COMPANY
DISTRIBUTES TO ITS SHAREHOLDERS THE SECTION 14(F) STATEMENT:


 


4.1                                 THE NUMBER OF DIRECTORS CONSTITUTING THE
BOARD SHALL BE INCREASED TO EIGHT (8) IN ACCORDANCE WITH SECTION 3.2 OF THE
BYLAWS OF THE COMPANY AND ONE OF THE NEWLY CREATED VACANCIES SHALL BE ASSIGNED
TO CLASS II AND THE OTHER NEWLY CREATED VACANCY SHALL BE ASSIGNED TO CLASS III
IN ACCORDANCE WITH ARTICLE IX OF THE COMPANY’S RESTATED ARTICLES OF
INCORPORATION.


 


4.2                                 THE RESIGNATIONS OF ROBERT K. BOWEN,
LARRY K. DEPPE, PAULINE HUGHES FRANCIS, AND EUGENE L. HUGHES AS MEMBERS OF THE
BOARD ATTACHED AS EXHIBITS B-1 THOUGH B-4 AND PREVIOUSLY TENDERED TO THE COMPANY
SHALL BECOME EFFECTIVE IN ACCORDANCE WITH THEIR TERMS LEAVING KRISTINE F. HUGHES
AS THE SOLE REMAINING INCUMBENT DIRECTOR ASSIGNED TO CLASS III AND CREATING FOUR
VACANCIES ON THE BOARD IN ADDITION TO THE FIFTH VACANCY PREVIOUSLY CREATED BY


 

2

--------------------------------------------------------------------------------



 


FRANZ CRISTIANI’S PRIOR RESIGNATION AS A DIRECTOR EFFECTIVE MARCH 1, 2007 AND
THE SIXTH AND SEVENTH VACANCIES CREATED BY THE INCREASE IN THE SIZE OF THE BOARD
OF DIRECTORS AS DESCRIBED IN SECTION 4.1.


 


4.3                                 EACH OF THE SEVEN PERSONS IDENTIFIED ON
EXHIBIT C AS AN “APPOINTEE” (COLLECTIVELY, THE “APPOINTEES”) SHALL BE APPOINTED,
PURSUANT TO SECTION 3.10 OF THE BYLAWS OF THE COMPANY AND
SECTION 16-10A-810(1)(C) OF THE URBCA, TO FILL THE SEVEN VACANCIES ON THE BOARD
AND SERVE AS DIRECTORS UNTIL THE NEXT SHAREHOLDERS’ MEETING AT WHICH DIRECTORS
ARE ELECTED AND UNTIL THEIR RESPECTIVE SUCCESSORS SHALL BE DULY ELECTED AND
QUALIFIED, UNLESS THEY RESIGN, ARE REMOVED OR ARE OTHERWISE DISQUALIFIED FROM
SERVING AS A DIRECTOR OF THE COMPANY, AND EACH SUCH APPOINTEE SHALL SERVE IN THE
CLASS SET FORTH NEXT TO HIS OR HER NAME ON EXHIBIT C.


 


5.                                       ANNUAL MEETINGS OF THE SHAREHOLDERS. 
THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO HOLD AN ANNUAL MEETING
OF THE SHAREHOLDERS NO LATER THAN DECEMBER 31, 2009 UNLESS OTHERWISE AGREED BY
THE THEN SERVING BOARD OF DIRECTORS (THE “NEXT ANNUAL MEETING”).


 


6.                                       VOTING AGREEMENT.


 


6.1                                 THE SHAREHOLDER AND THE HUGHES PARTIES AGREE
THAT FROM THE DATE OF THIS AGREEMENT AND UNTIL IMMEDIATELY FOLLOWING THE NEXT
ANNUAL MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF OR DECEMBER 31, 2009,
WHICHEVER IS EARLIER (THE “VOTING AGREEMENT TERMINATION DATE”), AT THE NEXT
ANNUAL MEETING OR ANY OTHER MEETING OF SHAREHOLDERS OF THE COMPANY OR ANY
ADJOURNMENT OR POSTPONEMENT THEREOF, AND ON EVERY ACTION OR APPROVAL BY WRITTEN
CONSENT OF THE SHAREHOLDERS OF THE COMPANY, IF ANY, THE SHAREHOLDER AND THE
HUGHES PARTIES WILL TAKE SUCH ACTIONS AS ARE NECESSARY TO EFFECT THE INTENT OF
THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO THE FOLLOWING:


 


6.1.1                        VOTE ALL OF THE VOTING SHARES IN FAVOR OF THE
DIRECTOR NOMINEES RECOMMENDED TO THE SHAREHOLDERS BY THE BOARD, WHICH DIRECTOR
NOMINEES SHALL BE THE INDIVIDUALS LISTED IN EXHIBIT C FOR THE TERMS LISTED IN
EXHIBIT C (UNLESS THEY OR ANY OF THEM PRIOR THERETO SHALL HAVE RESIGNED OR BEEN
REMOVED AS A DIRECTOR OR OTHERWISE SHALL HAVE REFUSED TO STAND FOR ELECTION);


 


6.1.2                        APPEAR, OR CAUSE THE HOLDER OF RECORD OF ANY VOTING
SHARES ON ANY APPLICABLE RECORD DATE TO APPEAR AT SUCH MEETING OR OTHERWISE
CAUSE THE VOTING SHARES TO BE COUNTED AS PRESENT FOR PURPOSES OF ESTABLISHING A
QUORUM; AND


 


6.1.3                        NONE OF THE SHAREHOLDER OR THE HUGHES PARTIES SHALL
TAKE ANY POSITION, MAKE ANY STATEMENT OR TAKE ANY ACTION INCONSISTENT WITH THE
FOREGOING.


 


6.2                                 IN ORDER TO SECURE THE PERFORMANCE OF THE
SHAREHOLDER’S AND THE HUGHES PARTIES’ OBLIGATIONS UNDER THIS AGREEMENT, EACH
SUCH PARTY HEREBY IRREVOCABLY GRANTS A PROXY APPOINTING KRISTINE F. HUGHES AND
PAULINE HUGHES FRANCIS EACH AS SUCH PARTY’S ATTORNEY-IN-FACT AND PROXY, WITH
FULL POWER OF SUBSTITUTION, FOR AND IN ITS NAME, PLACE AND STEAD, TO VOTE,
EXPRESS CONSENT OR DISSENT, OR OTHERWISE TO UTILIZE SUCH PARTY’S VOTING SHARES
SOLELY TO VOTE FOR THE DIRECTORS OR NOMINEES LISTED ON EXHIBIT C AT THE NEXT
ANNUAL MEETING OR ANY OTHER MEETING OF SHAREHOLDERS OF THE COMPANY OR ANY
ADJOURNMENT OR POSTPONEMENT THEREOF PRIOR TO THE VOTING AGREEMENT TERMINATION
DATE, IN EACH CASE IN A MANNER CONSISTENT WITH SECTION 6.1.  EACH OF THE
SHAREHOLDER AND THE HUGHES PARTIES HEREBY REPRESENTS AND WARRANTS THAT ANY
PROXIES HERETOFORE

 

3

--------------------------------------------------------------------------------



 


GIVEN IN RESPECT OF THE VOTING SHARES ARE NOT IRREVOCABLE AND THAT ANY SUCH
PROXIES ARE HEREBY REVOKED.  EACH SUCH PARTY HEREBY AFFIRMS THAT THE PROXY AND
POWER OF ATTORNEY SET FORTH IN THIS AGREEMENT IS IRREVOCABLE AND COUPLED WITH AN
INTEREST AND SHALL EXPIRE ON THE VOTING AGREEMENT TERMINATION DATE.


 


7.                                       DISMISSAL OF CIVIL ACTION.  THE
SHAREHOLDER CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT HAS DIRECTED ITS
ATTORNEY OF RECORD IN THE CIVIL ACTION TO FILE WITH THE COURT A NOTICE OF
DISMISSAL PURSUANT TO UTAH R. CIV. P. 41(A)(1) DISMISSING ALL CLAIMS IN THE
CIVIL ACTION WITHOUT PREJUDICE IN THE FORM ATTACHED HERETO AS EXHIBIT D.


 


8.                                       STANDSTILL.  FROM AND AFTER THE
EFFECTIVE DATE UNTIL THE VOTING AGREEMENT TERMINATION DATE, THE SHAREHOLDER AND
THE HUGHES PARTIES AND THEIR RESPECTIVE AGENTS, EMPLOYEES, OFFICERS, DIRECTORS,
MANAGERS, CONTROL PERSONS, REPRESENTATIVES, SUCCESSORS, ASSIGNS, PARENT
CORPORATIONS, SUBSIDIARIES, AFFILIATES AND ALL OTHER PERSONS ACTING IN CONCERT
WITH OR UNDER THE CONTROL OR DIRECTION OF ANY OF THE SHAREHOLDER OR THE HUGHES
PARTIES SHALL NOT, DIRECTLY OR INDIRECTLY, IN ANY MANNER WITHOUT THE PRIOR
CONSENT OF THE COMPANY:


 


8.1                                 ADVISE, ENCOURAGE, SUPPORT OR INFLUENCE ANY
PERSON WITH RESPECT TO THE VOTING OR DISPOSITION OF ANY SHARES OF THE COMPANY
CONTRARY TO THE TERMS OF THIS AGREEMENT;


 


8.2                                 GRANT A PROXY WITH RESPECT TO THE VOTING OF
THE SHARES OF THE COMPANY TO ANY PERSON OTHER THAN AS TO MATTERS NOT
CONTEMPLATED IN THE PROXY SET FORTH IN SECTION 6.2;


 


8.3                                 EXERCISE ANY RIGHTS GRANTED TO THE
SHAREHOLDER PURSUANT TO ANY OF THE PROXIES;


 


8.4                                 DEPOSIT ANY SHARES OF THE COMPANY IN A
VOTING TRUST OR ENTER INTO ANY OTHER ARRANGEMENT OR AGREEMENT WITH RESPECT TO
THE VOTING THEREOF OTHER THAN AS TO MATTERS NOT CONTEMPLATED IN THE PROXY SET
FORTH IN SECTION 6.2;


 


8.5                                 TAKE ANY ACTION, ALONE OR IN CONCERT WITH
ANY OTHER PERSON, ADVISE, FINANCE, ASSIST OR PARTICIPATE IN OR ENCOURAGE ANY
PERSON TO TAKE ANY ACTION WHICH IS PROHIBITED TO BE TAKEN BY SUCH PARTY PURSUANT
TO THIS AGREEMENT, OR MAKE ANY INVESTMENT IN OR ENTER INTO ANY ARRANGEMENT WITH,
ANY OTHER PERSON THAT ENGAGES, OR OFFERS OR PROPOSES TO ENGAGE IN ANY OF THE
FOREGOING;


 


8.6                                 PURSUANT TO THE URBCA, DIRECTLY OR
INDIRECTLY (OR ASSIST ANY OTHER PERSON OR ENTITY DIRECTLY OR INDIRECTLY), MAKE A
DEMAND OR SEEK A COURT ORDER THAT THE COMPANY HOLD A SPECIAL MEETING OF THE
SHAREHOLDERS, OR IN LIEU THEREOF AN ANNUAL MEETING OF THE SHAREHOLDERS, FOR ANY
PURPOSE INCLUDING WITHOUT LIMITATION THE PURPOSE OF ELECTING DIRECTORS;


 


8.7                                 MAKE, OR CAUSE TO BE MADE, ANY PUBLIC
STATEMENT OR ANNOUNCEMENT THAT RELATES TO AND CONSTITUTES AN AD HOMINEM ATTACK
ON, OR RELATES TO OR OTHERWISE DISPARAGES, THE COMPANY, ITS OFFICERS, DIRECTORS,
EMPLOYEES, OR ANY PERSON WHO HAS SERVED AS AN OFFICER, DIRECTOR OR EMPLOYEE OF
THE COMPANY;


 


8.8                                 RECOMMEND OR REQUEST OR INDUCE OR ATTEMPT TO
INDUCE ANY OTHER PERSON TO TAKE ANY OF THE FOREGOING ACTIONS, OR SEEK TO ADVISE,
ENCOURAGE OR INFLUENCE ANY PERSON WITH

 

4

--------------------------------------------------------------------------------



 


RESPECT TO THE VOTING OF (OR THE EXECUTION OF A WRITTEN CONSENT IN RESPECT OF)
ANY SHARES OF THE COMPANY, EXCEPT IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT;


 


8.9                                 PROPOSE ANY OTHER SLATE OF DIRECTORS FOR
ELECTION AT THE NEXT ANNUAL MEETING OTHER THAN THE INDIVIDUALS LISTED ON
EXHIBIT C (UNLESS THEY OR ANY OF THEM PRIOR THERETO SHALL HAVE RESIGNED OR BEEN
REMOVED AS A DIRECTOR OR OTHERWISE SHALL HAVE REFUSED TO STAND FOR ELECTION);


 


8.10                           ASSIGN OR SELL, OR OFFER TO ASSIGN OR SELL, ANY
VOTING SHARES IN A PRIVATE RESALE TRANSACTION OR MAKE A GIFT OF ANY VOTING
SHARES UNLESS THE RECIPIENT OF SUCH SHARES AGREES TO BE BOUND BY THIS AGREEMENT
IN THE SAME MANNER THE SHAREHOLDER IS BOUND HERETO INCLUDING WITHOUT LIMITATION
THE PROVISIONS OF SECTIONS 6, 8 AND 12 OF THIS AGREEMENT;


 


8.11                           DISCLOSE PUBLICLY OR PRIVATELY, IN A MANNER THAT
COULD REASONABLY BE EXPECTED TO BECOME PUBLIC, ANY INTENTION, PLAN OR
ARRANGEMENT INCONSISTENT WITH THE FOREGOING; OR


 


8.12                           TAKE ANY ACTION CHALLENGING THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT.


 


9.                                       RELEASE.  FOR GOOD AND VALUABLE
CONSIDERATION, THE RECEIPT AND ADEQUACY OF WHICH ARE HEREBY ACKNOWLEDGED, EACH
OF THE SHAREHOLDER AND THE HUGHES PARTIES, ACTING FOR ITSELF AND ITS RESPECTIVE
HEIRS, SUCCESSORS, ASSIGNS, PARENT CORPORATIONS, SUBSIDIARIES AND AFFILIATES,
AND EACH OF THEM (THE “RELEASING PARTIES”), DOES HEREBY RELEASE AND FOREVER
DISCHARGE THE SHAREHOLDER, THE HUGHES PARTIES, THE COMPANY, ITS SUBSIDIARIES
AND, AS APPLICABLE, EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ATTORNEYS, CONSULTANTS, AFFILIATES, SUCCESSORS AND ASSIGNS (THE
“RELEASEES”), FROM AND IN RESPECT OF ANY AND ALL CLAIMS AND CAUSES OF ACTION,
WHETHER BASED ON ANY FEDERAL, STATE OR FOREIGN LAW OR RIGHT OF ACTION, DIRECT,
INDIRECT OR REPRESENTATIVE IN NATURE, FORESEEN OR UNFORESEEN, MATURED OR
UNMATURED, KNOWN OR UNKNOWN, WHICH ALL OR ANY OF THE RELEASING PARTIES HAD OR
MAY HAVE AGAINST THE RELEASEES, OR ANY OF THEM, OF ANY KIND, NATURE OR TYPE
WHATSOEVER, ARISING FROM OR RELATED TO THE MEETING DEMAND, THE INSPECTION
DEMAND, AND THE CIVIL ACTION, BUT NOT OTHERWISE, UP TO THE DATE OF THIS
AGREEMENT, EXCEPT THAT THE FOREGOING RELEASE DOES NOT RELEASE ANY RIGHTS AND
DUTIES UNDER THIS AGREEMENT OR ANY CLAIMS THE RELEASING PARTIES MAY HAVE FOR THE
BREACH OF ANY PROVISIONS OF THIS AGREEMENT.  THE RELEASE PROVIDED FOR HEREIN IS
BINDING, UNCONDITIONAL, AND FINAL.


 


10.                                 REPRESENTATIONS AND WARRANTIES OF THE
SHAREHOLDER.  THE SHAREHOLDER REPRESENTS AND WARRANTS TO THE COMPANY THAT (A) IT
BENEFICIALLY OWNS THE NUMBER OF VOTING SHARES AS SET FORTH IN RECITAL A, AND
DOES NOT OWN, OR HAVE THE RIGHT TO ACQUIRE, ANY ECONOMIC OR VOTING RIGHTS WITH
RESPECT TO THE COMPANY’S SECURITIES EXCEPT WITH RESPECT TO THE VOTING SHARES OF
THE SHAREHOLDER AND THE PROXIES; (B) IT HAS ALL REQUISITE POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM THIS AGREEMENT; (C) THIS AGREEMENT CONSTITUTES A
VALID AND BINDING OBLIGATION OF THE SHAREHOLDER, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS; AND (D) NO CONSENT, APPROVAL, WAIVER, AUTHORIZATION OR FILING, WHICH
HAS NOT ALREADY BEEN OBTAINED OR IS OTHERWISE CONTEMPLATED BY THIS AGREEMENT, IS
NECESSARY FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY THE SHAREHOLDER OF THIS
AGREEMENT.

 

5

--------------------------------------------------------------------------------



 


11.                                 REPRESENTATIONS AND WARRANTIES OF THE
COMPANY AND THE HUGHES PARTIES.  THE COMPANY AND THE HUGHES PARTIES SEVERALLY
HEREBY REPRESENT AND WARRANT TO THE SHAREHOLDER THAT (A) THE HUGHES PARTIES
BENEFICIALLY OWN AN AGGREGATE OF 3,187,623 VOTING SHARES, AND DO NOT OWN, OR
HAVE THE RIGHT TO ACQUIRE, ANY ECONOMIC OR VOTING RIGHTS WITH RESPECT TO THE
COMPANY’S SECURITIES EXCEPT WITH RESPECT TO THE VOTING SHARES OF THE HUGHES
PARTIES;  (B) THEY HAVE ALL REQUISITE POWER AND AUTHORITY TO EXECUTE, DELIVER
AND PERFORM THIS AGREEMENT; (C) THIS AGREEMENT CONSTITUTES A VALID AND BINDING
OBLIGATION OF THE COMPANY AND THE HUGHES PARTIES, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS; (D) NO CONSENT, APPROVAL, WAIVER, AUTHORIZATION OR FILING, WHICH HAS
NOT ALREADY BEEN OBTAINED OR IS OTHERWISE CONTEMPLATED BY THIS AGREEMENT, IS
NECESSARY FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OR THE
HUGHES PARTIES OF THIS AGREEMENT.


 


12.                                 ADDITIONAL COVENANTS.  UNTIL THE VOTING
TERMINATION DATE, THE COMPANY SHALL AND THE SHAREHOLDER AND THE HUGHES PARTIES
SHALL CAUSE THE COMPANY TO:


 


12.1                           PROPOSE TO BE ELECTED AT THE NEXT ANNUAL MEETING
ALL DIRECTORS IDENTIFIED ON EXHIBIT C, EXCEPT TO THE EXTENT ANY SUCH DIRECTOR
PRIOR THERETO SHALL HAVE RESIGNED, BEEN REMOVED AS A DIRECTOR OR OTHERWISE SHALL
HAVE REFUSED TO STAND FOR ELECTION AT THE NEXT ANNUAL MEETING;


 


12.2                           TAKE ALL REASONABLE ACTIONS NECESSARY TO CAUSE
THE TERMS OF THE DIRECTORS ASSIGNED TO CLASS I, CLASS II AND CLASS III AS
SPECIFIED ON EXHIBIT C TO TERMINATE ONLY AS ALSO SPECIFIED ON EXHIBIT C; AND


 


12.3                           REFRAIN FROM INCREASING OR DECREASING THE SIZE OF
THE BOARD FROM EIGHT MEMBERS.


 


13.                                 MISCELLANEOUS PROVISIONS.  THE FOLLOWING
PROVISIONS ARE ALSO AN INTEGRAL PART OF THIS AGREEMENT:


 


13.1                           PUBLIC DISCLOSURES.  ON OR BEFORE THE DATE UPON
WHICH THE COMPANY SHALL BE REQUIRED TO FILE WITH THE SEC A CURRENT REPORT ON
FORM 8-K WITH RESPECT TO THIS AGREEMENT AND THE COMPANY ACTIONS CONTEMPLATED
HEREIN, THE COMPANY SHALL ISSUE A PRESS RELEASE IN A FORM PROVIDED TO THE HUGHES
PARTIES AND THE SHAREHOLDER PRIOR TO SUCH ISSUANCE.  EXCEPT AS SET FORTH IN THIS
AGREEMENT, NONE OF THE COMPANY, THE SHAREHOLDER OR THE HUGHES PARTIES SHALL MAKE
ANY PUBLIC ANNOUNCEMENT OR STATEMENT CONCERNING THIS AGREEMENT OR PUBLIC COMMENT
ON THIS AGREEMENT; PROVIDED, HOWEVER, THAT ANY PARTY MAY MAKE SUCH ANNOUNCEMENT,
STATEMENT OR COMMENT CONCERNING THIS AGREEMENT AS IS REQUIRED BY LAW, INCLUDING,
WITHOUT LIMITATION, ANY FILING REQUIRED BY APPLICABLE RULES OR REGULATIONS OF
THE SEC, OR THE RULES OF ANY STOCK EXCHANGE; PROVIDED, FURTHER, THAT THE COMPANY
MAY RESPOND TO SHAREHOLDER, ANALYST AND MEDIA INQUIRIES REGARDING THE TERMS OF
THE AGREEMENT.  THE COMPANY SHALL DISCLOSE THIS AGREEMENT IN A CURRENT REPORT ON
FORM 8-K FILED WITH THE SEC IN THE TIME PERIOD REQUIRED BY APPLICABLE LAW AND
FILE THIS AGREEMENT AS AN EXHIBIT TO SUCH FORM 8-K.


 


13.2                           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL
BIND AND BENEFIT THE PARTIES’ RESPECTIVE HEIRS, SUCCESSORS, ASSIGNS, AFFILIATES,
OFFICERS, DIRECTORS, AGENTS, SERVANTS, EMPLOYEES AND ATTORNEYS.  NO PARTY SHALL
ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS

 

6

--------------------------------------------------------------------------------


 


HEREUNDER WITHOUT, WITH RESPECT TO THE SHAREHOLDER, THE PRIOR WRITTEN CONSENT OF
THE COMPANY, AND WITH RESPECT TO THE COMPANY AND THE HUGHES PARTIES, THE PRIOR
WRITTEN CONSENT OF THE SHAREHOLDER.

 

13.3                           No Assignment of Claims.  The parties represent
that they have not assigned or otherwise transferred any interests, rights,
causes of action, or claims they have, may have, or could have had against one
another, including without limitation, those claims arising out of, concerning,
or relating to the Civil Action.


 


13.4                           CAPTIONS; INTERPRETATION.  THE CAPTIONS USED IN
THIS AGREEMENT ARE INSERTED FOR REFERENCE PURPOSES ONLY AND SHALL NOT BE DEEMED
TO DEFINE, LIMIT, EXTEND, DESCRIBE, OR AFFECT IN ANY WAY THE MEANING, SCOPE OR
INTERPRETATION OF ANY OF THE TERMS OF THIS AGREEMENT OR ITS INTENT.  AS THE
CONTEXT REQUIRES, THE SINGULAR SHALL INCLUDE THE PLURAL, AND VICE VERSA; AND THE
MASCULINE SHALL INCLUDE THE FEMININE AND NEUTER, AND VICE VERSA.


 


13.5                           COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN
ANY NUMBER OF COUNTERPARTS WITH THE SAME EFFECT AS IF THE SIGNATURES UPON ANY
COUNTERPART WERE UPON THE SAME INSTRUMENT.  ALL SIGNED COUNTERPARTS SHALL BE
DEEMED TO BE ONE ORIGINAL.  A FACSIMILE TRANSMITTAL BEARING A PHOTOCOPIED
SIGNATURE SHALL BE DEEMED AN ORIGINAL.


 


13.6                           SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT
ARE SEVERABLE AND SHOULD ANY PROVISION BE VOID, VOIDABLE, UNENFORCEABLE OR
INVALID, SUCH PROVISION SHALL NOT AFFECT THE REMAINING PROVISIONS OF THIS
AGREEMENT.


 


13.7                           WAIVER OF BREACH.  ANY WAIVER BY ANY PARTY OF ANY
BREACH OF ANY KIND BY THE OTHER, WHETHER DIRECT OR IMPLIED, SHALL NOT BE
CONSTRUED AS A CONTINUING WAIVER OF, OR CONSENT TO, ANY SUBSEQUENT BREACH OF
THIS AGREEMENT.


 


13.8                           NO CONCESSION OF LIABILITY. THIS AGREEMENT SHALL
NOT IN ANY EVENT CONSTITUTE, BE CONSTRUED OR DEEMED A CONCESSION OR ADMISSION OF
ANY LIABILITY OR WRONGDOING OF ANY OF THE PARTIES.


 


13.9                           ENTIRE AGREEMENT; AMENDMENT.  WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT, THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AMONG THE PARTIES, AND IT MAY NOT BE ALTERED, MODIFIED OR AMENDED
EXCEPT BY WRITTEN AGREEMENT SIGNED BY THE COMPANY AND THE SHAREHOLDER.  WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT, AND EXCEPT AS EXPRESSLY
PROVIDED IN THE AGREEMENT, ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS,
ARRANGEMENTS AND UNDERSTANDINGS AMONG THE PARTIES ARE HEREBY SUPERSEDED AND
RESCINDED.


 


13.10                     GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL BE
INTERPRETED, CONSTRUED AND ENFORCED ACCORDING TO THE SUBSTANTIVE LAWS OF THE
STATE OF UTAH.  ANY DISPUTE ARISING OUT OF THIS AGREEMENT, OR THE BREACH
THEREOF, SHALL BE BROUGHT EXCLUSIVELY IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF UTAH, THE PARTIES EXPRESSLY CONSENTING TO
JURISDICTION AND VENUE IN SUCH COURTS.


 


13.11                     ATTORNEY FEES.  IF ANY PARTY SHALL BREACH ITS
OBLIGATIONS UNDER THIS AGREEMENT, THE PARTY NOT IN BREACH SHALL BE ENTITLED TO
RECOVER ITS COSTS, EXPENSES AND REASONABLE ATTORNEY FEES FROM THE BREACHING
PARTY, WHETHER SUCH SUMS BE EXPENDED WITH OR WITHOUT SUIT AND


 

7

--------------------------------------------------------------------------------



 


REGARDLESS OF THE FORUM (INCLUDING BUT NOT LIMITED TO RECOURSE IN CONNECTION
WITH ANY BANKRUPTCY CASE, INSOLVENCY PROCEEDING, OR ARBITRATION PROCEEDING).


 


13.12                     CUMULATIVE REMEDIES; SPECIFIC PERFORMANCE.  THE RIGHTS
AND REMEDIES OF THE PARTIES SHALL BE CONSTRUED CUMULATIVELY, AND NONE OF SUCH
RIGHTS AND REMEDIES SHALL BE EXCLUSIVE OF, OR IN LIEU OR LIMITATION OF, ANY
OTHER RIGHT, REMEDY OR PRIORITY ALLOWED BY LAW, UNLESS SPECIFICALLY SET FORTH
HEREIN.  THE PARTIES ACKNOWLEDGE THAT IRREPARABLE HARM WOULD OCCUR IN THE EVENT
THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE
WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED AND THAT LEGAL REMEDIES
ALONE FOR BREACH OF THIS AGREEMENT MAY BE INADEQUATE.  THE PARTIES FURTHER
ACKNOWLEDGE THAT ANY PARTY BY WHOM THIS AGREEMENT IS ENFORCEABLE SHALL BE
ENTITLED TO INSTITUTE AND PROSECUTE PROCEEDINGS, EITHER AT LAW OR IN EQUITY, TO
SEEK SPECIFIC PERFORMANCE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO
OBTAIN INJUNCTIVE RELIEF, OR TO OBTAIN ANY OTHER APPROPRIATE RELIEF OR REMEDY. 
ANY REQUIREMENTS FOR SECURING OR POSTING OF ANY BOND IN CONNECTION WITH SUCH
REMEDIES ARE HEREBY WAIVED.


 


13.13                     NOTICE.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR
PERMITTED BY THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN RECEIVED (A) UPON
PERSONAL DELIVERY OR ACTUAL RECEIPT THEREOF OR (B) TWO BUSINESS DAYS AFTER SUCH
NOTICE SHALL BE FAXED TO THE PARTY AT THE FAX NUMBER STATED BELOW (OR SUCH OTHER
NUMBER AS THE PARTY SHALL PROVIDE IN WRITING) OR DEPOSITED IN THE UNITED STATES
MAIL, POSTAGE PREPAID AND CERTIFIED (RETURN RECEIPT REQUESTED) AND ADDRESSED TO
THE PARTY AT THE ADDRESS SET FORTH BELOW (OR SUCH OTHER ADDRESS AS THE PARTY
SHALL PROVIDE IN WRITING):

 

If to the Company, at the following addresses:

 

Jamon A. Jarvis

General Counsel, Chief Compliance Officer

NATURE’S SUNSHINE PRODUCTS, INC.

75 East 1700 South

Provo, Utah  84606

Fax:  801.342.4555

 

Nolan S. Taylor

DORSEY & WHITNEY LLP

136 South Main Street, Suite 1000

Salt Lake City, Utah  84101

Fax:  801.933.7373

 

If to the Shareholder, at the following addresses:

 

Phil Frohlich

PRESCOTT GROUP AGGRESSIVE SMALL CAP MASTER FUND, G.P.

1924 South Utica Avenue, #1120

Tulsa, Oklahoma  74104

Fax:  918.742.7303

 

8

--------------------------------------------------------------------------------


 

Richard C. Taggart

KRUSE LANDA MAYCOCK & RICKS, LLC

136 East South Temple, Suite 2100

Salt Lake City, Utah  84111

Fax:  801.531.7091

 

If to the Hughes Parties, at the following addresses:

 

Pauline Hughes Francis

P.O. Box 1007

Salem, UT 84653

Fax:  801.423.3130

 

Eugene L. Hughes

P.O. Box 51755

Provo, UT 84605

 

Kristine F. Hughes

P.O. Box 51755

Provo, UT 84605


 


13.14                     MUTUAL PARTICIPATION IN DOCUMENT PREPARATION.  EACH
PARTY HAS PARTICIPATED MATERIALLY IN THE NEGOTIATION AND PREPARATION OF THIS
AGREEMENT AND ANY RELATED ITEMS; IN THE EVENT OF A DISPUTE CONCERNING THE
INTERPRETATION OF ANY PROVISION OF THIS AGREEMENT OR ANY RELATED ITEM, THE
RULE OF CONSTRUCTION TO THE EFFECT THAT CERTAIN AMBIGUITIES ARE TO BE CONSTRUED
AGAINST THE PARTY DRAFTING A DOCUMENT WILL NOT APPLY.


 


13.15                     COUNSEL REVIEW. THE PARTIES SEVERALLY ACKNOWLEDGE THAT
PRIOR TO EXECUTING THIS AGREEMENT, THEY HAVE EITHER REVIEWED THIS AGREEMENT WITH
THEIR LEGAL COUNSEL, OR HAVE HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT WITH
LEGAL COUNSEL OF THEIR CHOICE AND HAVE ELECTED TO FOREGO COUNSEL REVIEW.


 


13.16                     NO THIRD-PARTY BENEFICIARY INTERESTS.  NOTHING
CONTAINED IN THIS AGREEMENT IS INTENDED TO BENEFIT ANY PERSON OR ENTITY OTHER
THAN THE PARTIES TO THIS AGREEMENT AND THE PERSONS OR ENTITIES WHO ARE REFERRED
TO HEREIN (INCLUDING WITHOUT LIMITATION IN SECTION 9); AND NO REPRESENTATION OR
WARRANTY IS INTENDED FOR THE BENEFIT OF, OR TO BE RELIED UPON BY, ANY PERSON OR
ENTITY WHICH IS NOT A PARTY TO THIS AGREEMENT.


 


13.17                     WARRANTY OF AUTHORIZATION.  EACH INDIVIDUAL EXECUTING
THIS AGREEMENT IN A REPRESENTATIVE CAPACITY WARRANTS THAT HE/SHE HAS COMPLETE
AND UNRESTRICTED AUTHORITY TO EXECUTE THIS AGREEMENT AND TO BIND THE PARTY FOR
WHICH SUCH INDIVIDUAL PURPORTS TO ACT.


 


13.18                     FURTHER ACTS.  UPON REASONABLE REQUEST, THE RESPECTIVE
PARTIES SHALL PERFORM SUCH FURTHER ACTS AND SHALL EXECUTE AND DELIVER SUCH
ADDITIONAL DOCUMENTS AND INSTRUMENTS AS SHALL BE NECESSARY OR DESIRABLE TO CARRY
OUT THE INTENT OF THIS AGREEMENT OR TO INDUCE COMPLIANCE WITH THIS AGREEMENT.

 

9

--------------------------------------------------------------------------------



 


13.19                     SURVIVAL OF REPRESENTATIONS.  ALL OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS, AND RELEASES OF THE PARTIES SET FORTH IN
THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT.

 

[Signature pages follow.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

Kristine F. Hughes

 

 

 

 

 

 

 

 

 

 

 

Eugene L. Hughes

 

 

 

 

 

 

 

 

 

 

 

Pauline Hughes Francis

 

 

 

 

 

 

 

 

PRESCOTT GROUP AGGRESSIVE SMALL CAP MASTER FUND, G.P.

 

 

 

 

 

By:

PRESCOTT GROUP AGGRESSIVE SMALL CAP, L.P., AND PRESCOTT GROUP AGGRESSIVE SMALL
CAP II, L.P.

 

 

Its:

General Partners

 

 

 

 

 

 

By:

PRESCOTT GROUP CAPITAL MANAGEMENT, L.L.C.

 

 

Their:

 General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Phil Frohlich

 

 

Its:

Manager

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Proxies Granted to Shareholders

 

Shareholder Name

 

Number of Shares Subject to Proxy

 

Prism Partners, L.P.; Prism Offshore Fund, Ltd.; Prism Capital Management, Inc.;
and Delta Partners, LLC

 

1,785,473

 

Paradigm Capital Management, Inc.

 

1,573,737

 

Wynnefield Partners Small Cap Value, L.P.

 

359,720

 

Wynnefield Partners Small Cap Value, L.P. I

 

550,782

 

Wynnefield Small Cap Value Offshore Fund, Ltd.

 

342,500

 

Channel Partnership II, L.P.

 

30,000

 

Red Mountain Capital Partners II, L.P.

 

755,050

 

Red Mountain Capital Partners III, L.P.

 

562,424

 

Lake Street Fund L.P.

 

191,989

 

TOTAL

 

6,151,675

 

 

--------------------------------------------------------------------------------


 

EXHIBITS B-1 to B-4

 

Director Resignations

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Board Members

 

Status

 

Name

 

Class

 

Term Expiry

Appointee

 

Jeffrey D. Watkins

 

Class I

 

2010

Appointee

 

Willem Mesdag

 

Class I

 

2010

Appointee

 

Michael D. Dean

 

Class II

 

2011

Appointee

 

Douglas Faggioli

 

Class II

 

2011

Appointee

 

Candace King Weir

 

Class II

 

2011

Incumbent

 

Kristine F. Hughes

 

Class III

 

2012

Appointee

 

Pauline Hughes Francis

 

Class III

 

2012

Appointee

 

Albert Ricker Dowden

 

Class III

 

2012

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Notice of Dismissal

 

--------------------------------------------------------------------------------